The opinion of the Court was delivered by
Rogers, J.
The release executed by Emanuel Herr is a good defence to the action at law; but this case comes before us under our peculiar system of administering equity, in the nature of an application for relief, as in a bill in chancery. The evidence discloses a case where there was neither fraud, misrepresentation, *256nor surprise; but a mutual mistake, or misconception of law, by both parties. It does not appear that there has been any dispute, misrepresentation, misapprehension or mistake in regard to any fact; for at the time of the execution of the release, and before, everything relating to the transaction, and which entered into the consideration of the parties, was fully known and undisputed. The mistake was in the supposition that children of uncles, deceased at the death of an intestate dying without issue, brother, sister, father or mother, were entitled to a distributive share of the estate of the intestate. It was therefore a naked mistake of a principle of law, and the sole question is, whether, under such circumstances, the defendant is entitled to relief in equity from his agreement or contract.
It is an elementary principle that ignorance of the law furnishes no excuse to any person, either civilly or criminally; and, consequently, a mistake in law cannot be relieved against, either in equity or at law. This doctrine is ably discussed by Mr Justice Story in his first volume of Commentaries on Equity Jurisprudence, page 121. All the cases are there reviewed, and those which have been supposed to be exceptions to the general rule are placed on their true ground. The principle is also discussed in Hunt v. Rousmanier, (8 Wheat. 211, 214-15), and in The Bank of the United States v. Daniel, (12 Peters 32, 35, 56). In Hunt v. Rousmanier, the court explicitly affirmed the general principle that a court of chancery cannot relieve a party from a mistake of law, but without undertaking to say that there may not be such a plain and acknowledged mistake at law as to bring it within the reach of a court of equity. In the latter case, the court say:— “Vexed as this question formerly was, and delicate as it now is, from the confusion in which numerous and conflicting decisions have involved it, no discussion of cases can be gone into without hazarding the introduction of exceptions that will be likely to sap the direct principle we intend to apply.” Indeed, the remedial power claimed by courts of chancery to relieve against mistakes at law, is a doctrine rather grounded on exceptions than upon established rules. To this course of adjudication we are unwilling to yield. That mere mistakes at law are not remediable, is well established, as was declared by the court in Hunt v. Rousmanier, (1 Peters 15); and we can only repeat what was there said, that, whatever exceptions there may be to the rule, they will be found few in number, and to have something peculiar in their character, and to involve other elements of decision. The principle is, that a mistake or ignorance of the law forms no ground of relief from contracts fairly entered into, with a full knowledge of the facts, and under circumstances repelling all presumption of fraud, imposition, or undue advantage. Mr Justice Story, in his Commentaries, after reviewing in a clear and lucid manner the principal cases which are supposed to contain contradictions of, or *257exceptions to the general rule, further adds: “Without undertaking -to assert that there are none of these cases which are inconsistent with the rule, (and in my opinion a great deal of useless learning has been thrown away in attempting to reconcile them to the rule), it may be affirmed that the real exceptions to it are very few, and generally stand upon some very urgent pressure of circumstances. The rule prevails, in England, of compromise in all cases of doubtful, and perhaps in all cases of doubted right, and especially in all cases of family arrangements. It is relaxed in cases where there is a total ignorance of title, founded in the mistake of a plain and settled principle of law, and in cases of imposition, misrepresentation, undue influence, misplaced confidence and surprise. In America, the general rule has been recognised as founded on sound wisdom and poliey, and fit to be upheld with a steady -confidence. And, hitherto, the exceptions (if any) will be found not to rest upon the mere foundation of a naked mistake of law, however plain and settled the principle may be, -nor upon mere ignorance of title founded upon such mistake. In England, therefore, where there is a total ignorance of title founded on the mistake of a plain and settled principle of law, equity ■will in some cases grant relief; as, for example, where there is a plain and established doctrine on the subject, so generally known and of such constant occurrence as to be understood by the community at large as a rule of property; such, for instance, as the canons of descent; where a mistake or ignorance of the law in that country may give rise to a presumption that there has been undue influence, imposition, mental imbecility, surprise, or confidence abused. To this head may be referred cases of heirship, where the party acts upon the misapprehension that he has no title at all in the property, which seems, as is supposed, to involve in some measure a mistake of fact—that is, the fact of ownership—arising from a mistake of law; a distinction not easily understood. But in England, where the facts are known, the mistake of the title of heirship is treated as a mistake of law, and, consequently, upon general principles, cannot be the subject of relief in equity. But in this country other notions have been entertained, for here no1 difference is perceived whether it be the case of a mistake of heirship, or any other mistake ; whether it be a plain and familiar principle of law, or one in which the case is not well established and settled.” In this case it was a mutual mistake of a principle of law, without any other ingredient whatever. There was neither misapprehension of facts nor surprise, nor had one party any better means of knowledge than the other, nor was there any matter in the case which can induce the slightest suspicion of undue influence, improper practices, or superior information, or the means of obtaining it. Both parties were in every respect on precisely the same footing. There are, indeed, several circumstances in the case which would *258make it inequitable to relieve the defendant as against the plaintiff; but we do not put the case on that ground, but upon the broad principle that where there is a mutual mistake of law, without more, it is not the subject of equitable relief. In such a case, we think it of no consequence whether it be a plain and familiar principle, or the reverse; whether it be a case of heirship, or any other misapprehension of law. We fully agree with Mr Justice Story, that the distinction between cases of mistake of a plain and settled principle of law, and cases of mistake of a principle of law not plain to persons generally, but what is yet constructively certain as a foundation of title, is not of itself very intelligible, or, practically speaking, very easy of application, , considered as an independent element of decision. In contemplation of law, all its rules and principles are deemed certain, although they have not as yet been recognised by public adjudication. The learned commentator pertinently asks, “What are to be deemed plain and settled principles? Any thing such as have been long and uniformly established by adjudications only? Or is a single decision sufficient? What degree of clearness constitutes the line of demarcation? If there have been decisions in different ways at different times, which is to prevail ? If a majority of the profession hold one doctrine, and a minority another, is the rule to be deemed doubtful, or is it to be deemec certain?” Is it, we may add, confined to a mistake of a principle of common law, or is it extended to a mistake in the construction of a statute, and particularly the construction of the ever-varying statute of distribution of the estates of intestates ? Take the case in hand: would this be such a mistake of a plain and familiar canon of descent as,per se, to afford ground for the equitable interposition of the court? We grant that, where there is a mistake of a clear, well-established and well-known principle of law, whether common or statute law, (for in this respect we can conceive no difference), equity will lay hold of slight circumstances to raise a presumption that there has been some undue influence, imposition, mental imbecility, surprise, or confidence abused. But it is obvious that, in such cases, the mistake of itself is not the foundation of relief, but the relief is had on entirely independent grounds, so as not to impinge the general rule. We therefore are of the opinion that in no case is ignorance or mistake of the law, with a full knowledge of the facts; per se, a ground for equitable relief.
Judgment affirmed.